DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/12/2022.
Claims 1-20 are pending for examination. Applicant amends claims 1, 8, and 15. The amendments have been fully considered and entered.

Response to Arguments
Applicant’s argument, see Remarks, pg. 10, regarding the 35 U.S.C. § 101 “signals per se” rejection for claims 8-14 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. § 101 “signals per se” rejection has been withdrawn. 
Applicant’s argument, see Remarks, pgs. 11-12, regarding the 35 U.S.C. § 101 abstract idea rejection for claims 1-20 have been fully considered. Examiner submits that because the claim includes encryption functionality, the claim is considered to have been practically applied because encryption provides numerous benefits that are widely recognized by those having ordinary skill. Accordingly, the 35 U.S.C. § 101 abstract idea rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data processing component to:” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0075] of the filed specification discloses a computer system 600 which can implement the padding oracle elimination system 100 using one or more processor circuits or computer processors 602 of the computer system 600. Per paragraph [0060] and Fig. 4, the processes of padding, generating, encrypting, prepending, and calculating (as seen in claim 15) may be executed by at least one hardware processor. Accordingly, “data processing component” will be interpreted as a hardware processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art of record Goncalves et al. (US 20200259647 A1; hereinafter “Goncalves”) teaches generating a message, random value, and symmetric key, wherein the message is concatenated with the random value and encrypted with the symmetric key to produce an intermediate ciphertext and the intermediate ciphertext is further hashed to produce a hashed value. The hashed value is then concatenated with the intermediate ciphertext and encrypted altogether using an asymmetric encryption module ([0001]-[0031], [0042] and Fig. 7). However, Goncalves fails to teach padding of the message and prepending the ephemeral key and initialization vector with the hash value and encrypted data block prior to RSA encryption.
Another art of record, Scheiblauer et al. (US 20180337778 A1) teaches encrypting a padded plaintext using an encryption key and an initialization vector together to create a ciphertext and prepending the initialization vector with the ciphertext (Fig. 4). However, Scheiblauer fails to teach hashing the ciphertext and prepending a hash of the ciphertext and the encryption key with the initialization vector and the ciphertext prior to RSA encryption. 
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “prepending the hash value, the ephemeral key, and the initialization vector to the encrypted data block; and performing RSA encryption on the encrypted data block prepended with the hash value, the ephemeral key, and the initialization vector.” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 1. 
Similar reasoning is applied to independent claims 8 and 15. Claims 2-7 depend from claim 1 and are allowable by virtue of their dependencies. Claims 9-14 depend from claim 8 and are allowable by virtue of their dependencies. Claims 16-20 depend from claim 15 and are allowable by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Gligor et al. (US 20010033656 A1) teaches padding a plaintext and encrypting the padded plaintext using a key and an initialization vector ([0128]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437


/ALEXANDER R LAPIAN/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437